Filed 8/25/16 P. v. Donaldson CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G052267

         v.                                                            (Super. Ct. No. 11HF2953)

SCOTT DONALDSON,                                                       OPINION

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County,
Terri K. Flynn-Peister, Judge. Affirmed.
                   Richard Jay Moller, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Kamala D. Harris, Attorney General, Julie L. Garland, Assistant Attorney
General, Charles C. Ragland and Samantha Begovich, Deputy Attorneys General, for
Plaintiff and Respondent.
                                             *               *               *
                                      INTRODUCTION
              Defendant Scott Donaldson was convicted of vandalism and assault,
stemming from a violent argument with his wife. The argument stopped when their then
nine-year-old son entered the house. Defendant left immediately with their son because
defendant did not want him to be upset when the police arrived.
              One of defendant’s probation conditions was to participate in a domestic
violence batterer’s treatment program, including a parenting component. Defendant
challenges the parenting component on two grounds: (1) there was no evidence that he
was not a good parent, and (2) the parenting component was not reasonably related either
to the crimes of which he was convicted or to preventing future criminality. We conclude
the trial court did not err by requiring the parenting component as part of defendant’s
probation conditions. At a minimum, defendant exposed his young son to a violent
episode between his parents. It was well within the court’s broad exercise of discretion to
impose a probation condition that could help prevent exposing defendant’s son to further
violence in the future.
              We therefore affirm.


                    STATEMENT OF FACTS AND PROCEDURAL HISTORY
              Defendant was married to Susan Donaldson (Susan); they had a
nine-year-old son. In November 2011, after they had separated, defendant left obscene
and threatening messages on Susan’s phone.
              On November 30, 2011, defendant went to Susan’s house; their son was
with defendant in his truck. The son stayed in the truck when defendant forced his way
into Susan’s house by splitting and breaking down the door with a tiki statue. Defendant
began screaming at Susan and punched her in the stomach, knocking the wind out of her



                                             2
and causing her to fall. Defendant broke several items in Susan’s house with a baseball
bat.
              A neighbor, who lived three houses down from Susan, heard defendant yell,
“I’m going to kill you,” and heard glass breaking. The neighbor also heard a female
voice yelling for help, and called 911.
              Defendant heard someone yell that the police had been called. Defendant
and Susan stopped arguing when their son entered the house. Defendant admitted his son
“didn’t need to see any of this,” so he left with him. Defendant was worried the police
would approach him with “guns drawn,” which he knew would cause his son to “freak
out.”
              At trial, defendant stated that he believed he, Susan, and their son were all
victims, and defendant partially blamed Susan for what had happened.
              Defendant was charged in an information with first degree residential
burglary (Pen. Code, §§ 459, 460, subd. (a)), felony vandalism (id., § 594, subds. (a),
(b)(1)), making a criminal threat (id., § 422), misdemeanor domestic violence battery (id.,
§ 243, subd. (e)(1)), and making annoying telephone calls (id., § 653m, subd. (b)). The
information alleged that a nonaccomplice was present during the burglary. (Id., § 667.5,
subd. (c)(21).)
              The jury found defendant not guilty of counts 1 through 4, as alleged, but
guilty of the lesser included offenses of misdemeanor vandalism on count 2, and
misdemeanor assault on count 4. The jury found defendant guilty of count 5.
              The trial court suspended imposition of sentence and placed defendant on
three years’ informal probation, on the condition that he either serve 30 days in jail or
complete 60 hours of community service, complete a domestic violence batterer’s
treatment program, including a parenting component, and have no contact with Susan.




                                              3
                                         DISCUSSION
              Trial courts have broad discretion to impose reasonable probation
conditions “to foster rehabilitation and to protect public safety pursuant to Penal Code
section 1203.1.” (People v. Carbajal (1995) 10 Cal. 4th 1114, 1120.) “A condition of
probation will not be held invalid unless it ‘(1) has no relationship to the crime of which
the offender was convicted, (2) relates to conduct which is not in itself criminal, and
(3) requires or forbids conduct which is not reasonably related to future criminality . . . .’
[Citation.]” (People v. Lent (1975) 15 Cal. 3d 481, 486.) “[A]ll three prongs must be
satisfied before a reviewing court will invalidate a probation term.” (People v. Olguin
(2008) 45 Cal. 4th 375, 379.)
              Here, the probation condition required defendant to attend a batterer’s
treatment program with a parenting component. Defendant challenges only the
requirement of the parenting component, on the grounds that he was an exemplary parent,
and the parenting class neither related to the crimes of which he was convicted, nor was
related to criminal conduct or to future criminality.
              We conclude the trial court acted well within its broad discretion in
imposing the parenting class requirement as part of defendant’s probation conditions.
Defendant was convicted of vandalism and assault, which stemmed from a violent
outburst in Susan’s home. Although defendant’s son was outside when the outburst
occurred, he entered the home immediately afterwards, and saw its result.
              A neighbor, three doors down, heard glass breaking and heard defendant
threaten to kill Susan, prompting the neighbor to call 911. The court could reasonably
infer that defendant’s son, who was outside, could also have heard the threats. Defendant
also admitted he created a “felony” situation to which the police would respond with guns
drawn, causing his son to “freak out.” Based on the evidence, the trial court did not err
by requiring a parenting component as part of a batterer’s treatment program.



                                              4
                                   DISPOSITION
            The judgment is affirmed.




                                            FYBEL, J.

WE CONCUR:



O’LEARY, P. J.



IKOLA, J.




                                        5